DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-19 remain pending in application 15/990,822.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a personal electronics device that receives and decodes acoustic communication signals transmitted through earth as mechanical vibrations of the earth in presence of noise, starting at a first time of day and in accordance with an emergency response plan for an underground mine so as to coordinate with rescue personnel and extract the acoustic communication signals from the noise. Each independent claim identifies the uniquely distinct features “a clock that is automatically synchronized with a time standard, wherein; the clock sets a first differential time period, which is a repetition period, and a second differential time period, which is a communications window; the first time of day is determined by the personal electronics device in accordance with the emergency response plan and synchronized with the time standard; start of the communications window is based at least in part on the deter- mined first time of day; and the second differential time period spans a plurality of the first differential time periods; a vibration sensor that is responsive to the acoustic communications signals and the noise, when placed in contact with the earth, to produce electrical signals which are digitally recorded at a first speed during the communications window; an application software package, which when executed by the personal electronics device, reduces the noise and decodes the digitally recorded electrical signals 62to produce a decoded text message that was transmitted through-the-earth as the mechanical vibrations of the earth, wherein the noise reduction and decoding is based at least in part on the digitally recorded electrical signals for the plurality of repetition periods, the determined first time of day, the repetition period, and correlation between the digitally recorded electrical signals for at least two of the plurality of repetition periods; a first interface that communicates to a person the decoded text message; wherein the application software package plays back the digitally recorded electrical signals as first audible sound at a second speed; and wherein the second speed is select able by the person to be different from the first speed.” The closest prior art, Miner Act (Mine Improvement and New Emergency Response act of 2006), Easysurf (Easysurf: Time Duration Calculator), Reagor (US 2006/0148514 Al), and Barrett (US 8294568 B2) disclose(s) conventional underground emergency response plan methods and systems related. However, Miner Act, Easysurf, Reagor, and Barret (singularly or in combination) fail to anticipate or render the above limitations obvious. (See also, BPAI Decision of Parent Application 13/166,759, 8/24/2017)
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claim 1 includes specific limitations for a personal electronics device that receives and decodes acoustic communication signals transmitted through earth as mechanical vibrations of the earth in presence of noise, starting at a first time of day and in accordance with an emergency response plan for an underground mine so as to coordinate with rescue personnel and extract the acoustic communication signals from the noise, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 18, 2021